       Case 5:19-cv-00464-RH-MJF Document 1 Filed 11/12/19 Page 1 of 23



                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF FLORIDA
                            PANAMA CITY DIVISION
__________________________________________
                                           )
MARITZA PEREZ OVANDO,                     )
SILVIA A. GOMEZ LOPEZ,                    )
BERENICE I. ANGELES GONZALEZ,             )
and ARIEL SANTIAGO GARCIA,                )
                                          )
            Plaintiffs,                   )
                                          )
vs.                                       )   Civil Action No. 5:19-cv-464
                                           )
RAFAEL BARAJAS,                            )
                                          )
            Defendant.                    )
                                           )

                                         COMPLAINT

                                PRELIMINARY STATEMENT

       1.      Plaintiffs Martiza Perez Ovando, Silvia A. Gomez Lopez, Berenice I. Angeles

Gonzalez, and Ariel Santiago Garcia (collectively, “Plaintiffs”) are four Mexican H-2A workers

who worked in 2018 harvesting squash, peppers and cucumbers near Flomaton, Alabama, and

McDavid, Florida, as members of an agricultural labor crew headed by Defendant Rafael

Barajas, a farm labor contractor.

       2.      Along with dozens of other Mexicans, Plaintiffs were lawfully admitted to the

United States pursuant to the Immigration and Nationality Act, 8 U.S.C. §1101(a)(15)(H)(ii)(A),

to perform agricultural labor from June through November 2018 for Defendant Barajas. In

accordance with federal regulations governing the admission of agricultural laborers for

temporary employment, Plaintiffs were employed pursuant to written contracts of employment,

the terms of which were dictated primarily by federal regulations.

       3.      Barajas recruited Plaintiffs in Mexico through Barajas’s agent, Pablo Cordero.
        Case 5:19-cv-00464-RH-MJF Document 1 Filed 11/12/19 Page 2 of 23



Based on promises of high wages and bountiful work, Plaintiffs incurred significant expenses to

obtain the job, to obtain nonimmigrant visas from the United States consulate in Matamoros,

Tamaulipas, Mexico, and to travel to Defendant Barajas’s jobsite. Upon arrival at Defendant

Barajas’s jobsite, Plaintiffs soon discovered that their wages were well below those that had been

promised at the time of recruitment. When Plaintiffs and other workers complained about the

low wages, Defendant Barajas urged them to stay and persevere in the jobs, promising that the

wages would improve or blaming the workers. Plaintiffs continued to work long hours under the

hot sun without breaks and often without sufficient potable water, yet the wage problems

persisted. Suspecting that crewmembers were complaining to legal representatives about the

unlawfully low wages, Defendant Barajas cracked down on the workers by admonishing them

against speaking with outsiders and warned them that they were beholden to him, and that their

continued legal presence in the United States depended on him and remaining in his good graces.

Throughout the employment, Defendant Barajas also repeatedly threatened to report workers to

authorities and blacklist them from obtaining future employment in the United States.

       4.      Defendant Barajas secured Plaintiffs’ labor through a combination of false

promises, maintaining them in a state of indebtedness, and threatening to cause them serious

harm by reporting them to authorities and preventing them from obtaining employment-related

visas in the future. Although they wanted to leave the unlawful working conditions, Plaintiffs

remained in their jobs out of fear that Defendant Barajas would follow through on his threats and

because the unlawfully low wages and failure to reimburse them left Plaintiffs financially unable

to leave.

       5.      Plaintiffs bring this action to secure and vindicate rights afforded them by the

Trafficking Victims Protection Reauthorization Act (“TVPRA”), the Fair Labor Standards Act



                                               -2-
        Case 5:19-cv-00464-RH-MJF Document 1 Filed 11/12/19 Page 3 of 23



(“FLSA”), and the federal regulations governing the temporary foreign agricultural worker

program, as well as to seek damages for breaches of their employment contracts by Defendant

Barajas.

                                 JURISDICTION AND VENUE


       6.      This Court has jurisdiction over this action pursuant to 29 U.S.C. § 216(b), this

matter arising under the FLSA; by 18 U.S.C. § 1595(a), this matter arising under the TVPRA;

and by 28 U.S.C. § 1331, this action arising under the laws of the United States. This Court has

supplemental jurisdiction over Plaintiffs’ state law causes of action, including claims for breach

of contract, pursuant to 28 U.S.C. § 1367(a), because they are so related to the federal claims that

they form part of the same case or controversy.

       7.      This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C.

§§ 2201 and 2202.

       8.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(1), because

Defendant Barajas is a resident of this district.

                                             PARTIES


       9.      Defendant Rafael Barajas is a natural person residing in Jackson County, Florida.

       10.     Between May and October 2018, inclusive, Defendant Rafael Barajas was

registered as a farm labor contractor within the meaning of the Migrant and Seasonal

Agricultural Worker Protection Act, 29 U.S.C. § 1802(7), and operated as such, in that, for

money, he recruited, furnished, and transported migrant and seasonal agricultural workers for

agricultural employment in Escambia County, Florida, and Escambia County, Alabama.

       11.     Between May and October 2018, inclusive, Defendant Rafael Barajas operated as

an H-2A labor contractor within the meaning of 20 C.F.R. §655.103(b) in that he: operated a

                                                    -3-
       Case 5:19-cv-00464-RH-MJF Document 1 Filed 11/12/19 Page 4 of 23



place of business in Greenwood, Florida; had an employer relationship with Plaintiffs and the

other members of his labor crew; possessed a federal employer identification number; was not a

fixed situs employer; and recruited, furnished, and transported agricultural workers for the

squash, cucumber, and pepper harvests on the operations of Double D Farms Partnership of

Walnut Hill, Florida.

       12.      Plaintiffs were admitted to the United States on a temporary basis pursuant to 8

U.S.C. § 1101(a)(15)(H)(ii)(a) to perform agricultural labor cultivating, harvesting, and packing

squash, cucumbers, and peppers for Defendant Barajas in the summer of 2018. Plaintiffs were

issued H-2A visas in 2018 pursuant to this statutory provision and were employed by Defendant

Barajas pursuant to these visas.

       13.      Plaintiff Maritza Perez Ovando obtained an H-2A visa on May 31, 2018 and

performed agricultural labor for Defendant Barajas in Florida and/or Alabama from June through

October 2018.

       14.      Plaintiff Silvia A. Gomez Lopez obtained an H-2A visa on June 5, 2018 and

performed agricultural labor for Defendant Barajas in Florida and/or Alabama from June through

October 2018.

       15.      Plaintiff Berenice I. Angeles Gonzalez obtained an H-2A visa on May 31, 2018

and performed agricultural labor for Defendant Barajas in Florida and/or Alabama from June

through October 2018.

       16.      Plaintiff Ariel Santiago Garcia obtained an H-2A visa on July 3, 2018 and

performed agricultural labor for Defendant Barajas in Florida and/or Alabama from July through

October 2018.

                                             FACTS



                                               -4-
       Case 5:19-cv-00464-RH-MJF Document 1 Filed 11/12/19 Page 5 of 23



             Defendant Barajas’s Participation in the Federal H-2A Visa Program

       17.     An agricultural employer in the United States, including a farm labor contractor,

may import aliens to perform labor of a temporary nature if the U.S. Department of Labor

(“DOL”) certifies that: (1) there are insufficient available workers within the United States to

perform the job; and (2) the employment of aliens will not adversely affect the wages and

working conditions of similarly situated U.S. workers. 8 U.S.C. §§ 1101(a)(15)(H)(ii)(a),

1188(a)(1). Aliens admitted in this fashion are commonly referred to as “H-2A workers.”

       18.     Agricultural employers, including farm labor contractors, seeking the admission

of H-2A workers must first file a temporary employment certification application with the DOL.

20 C.F.R. §§ 655.130 and 655.132. This application must include a job offer, commonly referred

to as a “clearance order” or “job order,” that complies with applicable regulations and is used in

the recruitment of both U.S. and H-2A workers. 20 C.F.R. § 655.121(a)–(c). The H-2A

regulations establish the minimum benefits, wages, and working conditions that must be offered

in order to avoid adversely affecting similarly-situated U.S. workers. 20 C.F.R. §§ 655.0(a)(2),

655.122, 655.132 and 655.135. Among these terms are the following:

               a. For every hour or portion thereof worked during a pay period, the employer

                   must pay the workers the highest of the federal minimum wage, the state

                   minimum wage, or the adverse effect wage rate (AEWR), which is the

                   prevailing wage or piece-rate wage for the work in the geographic area where

                   the work is to be performed. 20 C.F.R. § 655.120. At all times relevant to this

                   action, the AEWR was $11.29 per hour for Florida work and $10.95 per hour

                   for Alabama work;

               b. The employer must either furnish free and convenient cooking and kitchen



                                                -5-
Case 5:19-cv-00464-RH-MJF Document 1 Filed 11/12/19 Page 6 of 23



        facilities or provide each worker with three meals per day. If the employer

        provides meals to the workers, the charges may not exceed those established

        by 20 C.F.R. § 655.173. The allowable meal charge during the period of

        Plaintiffs’ employment in 2018 was $12.26 per day. 83 Federal Register

        12410 (March 21, 2018);

     c. For those workers who complete the first 50 percent of the work contract, the

        employer must provide or pay for any transportation costs from the worker’s

        home to the employer’s jobsite which have not previously been reimbursed, as

        well as daily subsistence en route. 20 C.F.R. § 655.122(h)(1);

     d. For those workers who complete the contract period, the employer must

        provide or pay for transportation costs from the worksite to the worker’s

        homes, as well as subsistence en route. 20 C.F.R. § 655.122(h)(2);

     e. The employer must keep accurate and adequate records with respect to the

        workers’ earnings, the daily starting and stopping times for work, and

        deductions from wages. 20 C.F.R. § 655.122(j);

     f. The employer must furnish the worker hours and earnings statements on or

        before each payday containing, inter alia, the hours of work offered, the hours

        actually worked, and piece-work units produced daily by the employee during

        that pay period. 20 C.F.R. § 655.122(k);

     g. The working conditions must comply with all Federal, State, and local laws,

        including health and safety laws. 20 C.F.R. § 655.135(e) and 20 C.F.R.

        §501(c)(3)(iii);

     h. Neither the employer nor its agents may seek or receive payment of any kind



                                    -6-
       Case 5:19-cv-00464-RH-MJF Document 1 Filed 11/12/19 Page 7 of 23



                   from the H-2A workers for recruitment costs. 20 C.F.R. § 655.135(j); and

               i. The employer must contractually forbid any foreign labor recruiter with whom

                   he engages in international recruitment of H-2A workers from seeking or

                   receiving payments from prospective employees. 20 C.F.R. § 655.135(k).

       19.     The clearance order also functions as an employment contract between the

agricultural employer and H-2A workers. 20 C.F.R. § 655.122(q).

             Defendant Barajas’s 2018 Participation in the H-2A Visa Program

       20.     Prior to the start of the 2018 northwest Florida vegetable harvest, Brandon and

Caleb Dortch of Walnut Hill, Florida, doing business as Double D Farms Partnership, contracted

with J & J Family of Farms of Westgate, Florida, to supply squash and other vegetables to J &

J’s packing facility in Adel, Georgia.

       21.     In order to assist it in planting, cultivating, harvesting, and packing produce to

fulfill its contractual obligations to J & J Family of Farms, Double D Farms Partnership engaged

the services of Defendant Barajas to serve as a farm labor contractor and recruit, furnish, and

transport agricultural workers to Double D Farms’ operations near McDavid, Florida.

       22.     Due to a perceived lack of available U.S. farmworkers in the area of his

operations, Defendant Barajas, in or about April 2018, filed an application to employ temporary

foreign workers through the H-2A program. This application listed Defendant Barajas as the

employer of the guestworkers and sought admission of 160 workers for employment from May 1

through November 15, 2018. For several years prior to 2018, Defendant Barajas hired temporary

foreign workers from Mexico through the H-2A program.

       23.     As part of the temporary labor certification application described in Paragraph 22,

Defendant Barajas submitted to the DOL a clearance order, the essential terms of which were



                                                -7-
       Case 5:19-cv-00464-RH-MJF Document 1 Filed 11/12/19 Page 8 of 23



dictated by federal regulations at 20 C.F.R. §§ 653.501, 655.122, and 655.135. The clearance

order included the terms described in Paragraph 18, among other terms. As required by 20 C.F.R.

§ 653.501(c)(3)(viii), the clearance order contained a certification, signed by Defendant Barajas,

that the order described the actual terms and conditions of employment being offered and

contained all material terms and conditions of the job. The clearance order also contained an

assurance from Defendant Barajas that he agreed “to abide by the regulations at 20 C.F.R.

§655.135.” Among other things, the regulations at 20 C.F.R. § 655.135 require that “[d]uring the

period of employment that is the subject of the Application for Temporary Employment

Certification, the employer must comply with all applicable Federal, State and local laws and

regulations, including health and safety laws.” 20 C.F.R. § 655.135(e). A true and correct copy

of the 2018 clearance order is attached hereto as Exhibit A.

       24.     On or about May 16, 2018, the DOL approved Defendant Barajas’s application

and granted temporary labor certification for admission of the 160 H-2A workers referred to in

the clearance order described in Paragraph 22.

                   Plaintiffs’ Recruitment and Arrival at Barajas’s Jobsite

       25.     Defendant Barajas and his agents recruited and hired individuals in Mexico to fill

the positions described in Defendant Barajas’s temporary labor certification application

referenced in Paragraph 22. Plaintiffs were among the workers recruited and hired by Defendant

Barajas and his agents. For Plaintiffs Maritza Perez Ovando, Berenice Angeles Gonzalez, and

Silvia Gomez Lopez, this was the first time they had ever come to the U.S. on an H-2A visa.

       26.     With respect to the 2018 clearance order described in Paragraph 23, Defendant

Barajas employed Pablo Cordero to assist him in recruiting workers from Mexico. Defendant

Barajas failed to contractually forbid Cordero from seeking or receiving payments from



                                                 -8-
       Case 5:19-cv-00464-RH-MJF Document 1 Filed 11/12/19 Page 9 of 23



prospective employees. Plaintiffs were among the workers recruited in Mexico in 2018. In the

course of recruiting Plaintiffs, Cordero or one of Defendant Barajas’s other agents informed

Plaintiffs that if they accepted Defendant Barajas’s job offer, they would each earn

approximately (U.S.) $600 to $1000 weekly.

       27.     In reasonable reliance on Defendant Barajas’s promises and those contained in the

contract about the terms of employment, Plaintiffs undertook considerable economic, familial,

and personal sacrifices, including borrowing money and going into debt, to be able to come to

the United States to work.

       28.     As a condition for being selected to receive an H-2A visa to perform the tasks

described in Defendant Barajas’s temporary labor certification application referenced in

Paragraphs 22 and 23, Plaintiff Silvia I. Gomez Lopez was required to pay Pablo Cordero a fee

of 7,750 Mexican pesos, which is approximately (U.S.) $391.00.

       29.     As a condition for being selected to receive an H-2A visa to perform the tasks

described in Defendant Barajas’s temporary labor certification application referenced in

Paragraphs 22 and 23, Plaintiff Ariel Santiago Gonzalez was required to pay Pablo Cordero a fee

of approximately (U.S.) $400.00.

       30.     After being recruited and hired by Defendant Barajas or his agents, each Plaintiff

traveled at his or her own expense from their respective homes to Matamoros, Tamaulipas,

Mexico. In Matamoros, Plaintiffs were interviewed at the U.S. Consulate and issued H-2A visas.

After receiving their visas, Plaintiffs entered the United States at Brownsville, Texas, and

traveled at their own expense from Brownsville to the workers’ housing in Atmore, Alabama.

       31.     In addition to the recruitment fees described in Paragraphs 28 and 29, Plaintiffs

incurred and paid additional expenses in conjunction with obtaining H-2A visas and entering the



                                               -9-
        Case 5:19-cv-00464-RH-MJF Document 1 Filed 11/12/19 Page 10 of 23



United States to come to work for Defendant Barajas. These expenses included transportation

from their respective homes to Matamoros and from Matamoros to Defendants’ jobsite, lodging

expenses while in Matamoros awaiting the processing of their visa applications, the cost of

obtaining the visa, and a fee paid at the U.S./Mexico border for issuance of an arrival departure

document referred to as Form I-94. The Form I-94 was necessary for Plaintiffs to enter the

United States and work for Defendant Barajas.

        32.    But for their employment with Defendant Barajas, Plaintiffs would not have

incurred the expenses described in Paragraph 28, 29, and 31, other than daily subsistence.

        33.    The expenses incurred and paid by Plaintiffs as described in Paragraphs 28, 29,

and 31 were incurred primarily for the benefit or convenience of Defendant Barajas within the

meaning of the regulations implementing the FLSA, 29 C.F.R. §531.3(d)(1), and were necessary

to obtain the job.

        34.    Upon their arrival at Double D Farms, Plaintiffs were assigned to housing at a

motel in Atmore, Alabama. The facilities at the motel lacked convenient cooking and kitchen

facilities.

                        Plaintiffs’ Employment With Defendant Barajas


        35.    Upon their arrival in northwest Florida and southern Alabama, Plaintiffs were

employed with Defendant Barajas’s agricultural labor crew performing the job activities

described in Defendant Barajas’s temporary labor certification application referred to in

Paragraphs 22 and 23.

        36.    While working for Defendant Barajas in 2018, Plaintiffs were engaged in the

production of goods, including squash, cucumbers, and peppers, for commerce, within the

meaning of the FLSA. Some or all of the vegetables harvested and packed by Plaintiffs were sent


                                              - 10 -
      Case 5:19-cv-00464-RH-MJF Document 1 Filed 11/12/19 Page 11 of 23



to J & J Family of Farms’ facility in Adel, Georgia, from which they were distributed interstate.

       37.       The clearance order submitted by Defendant Barajas in conjunction with the

temporary labor certification application described in Paragraph 23 served as the employment

contract between Plaintiffs and Barajas.

       38.       Plaintiffs were paid weekly for their labor with Defendant Barajas’s crew through

paychecks drawn on the account of professional employer organization Harbor America

Holdings, Inc.

       39.       Plaintiffs were compensated for a portion of their labor with Defendant Barajas’s

crew on an hourly basis, being paid $11.29 for each hour for which they were credited by

Barajas. For most of their work harvesting and packing vegetables, though, Plaintiffs were paid

on a piece-rate basis. However, none of the piece-rates paid were among those disclosed in

Plaintiffs’ employment contracts or in Defendant Barajas’s temporary labor certification

application described in Paragraphs 22 and 23.

       40.       The expenses described in Paragraphs 28, 29, and 31 functioned as de facto

deductions from Plaintiffs’ wages during their respective first workweeks with Defendant

Barajas in 2018.

       41.       Defendant Barajas did not reimburse Plaintiffs for the pre-employment expenses

described in Paragraphs 28, 29, and 31 during Plaintiffs’ respective first workweek of

employment.

       42.       Because of the pre-employment expenses they had incurred as described in

Paragraphs 28, 29, and 31, Plaintiffs earned less than the Adverse Effect Wage Rate (AEWR)

and the federally mandated minimum wage during their respective first workweeks of

employment with Defendant 2018.



                                               - 11 -
       Case 5:19-cv-00464-RH-MJF Document 1 Filed 11/12/19 Page 12 of 23



        43.     Because of the lack of cooking and food preparation facilities at the Atmore,

Alabama, motel, Defendant Barajas arranged for meals to be catered to Plaintiffs and the other

members of the crew. The meals provided by Defendant were substandard and insufficient; they

often consisted of nothing more than a cup of milk and a cookie or snack cake.

        44.     The charges for these meals exceeded the actual cost of the meals and included a

profit for Defendant Barajas or an affiliated person.

        45.     Although Plaintiffs’ employment contracts and federal regulations required

Defendant to provide Plaintiffs with three meals per day, prior to late August 2018, Defendant

Barajas provided Plaintiffs with only two meals per day.

        46.     Although Plaintiffs each completed 50 percent of their respective employment

contracts, Defendant Barajas never fully reimbursed Plaintiffs for their inbound transportation

and subsistence expenses, as promised in their employment contracts and required by 20 C.F.R.

§655.122(h)(1).

        47.     During their tenure with Defendant Barajas’s crew, Plaintiffs worked long hours,

often over nine hours a day and often as much as eleven hours or more a day. Plaintiffs routinely

worked six days per week and were often required to work seven days per week.

        48.     Plaintiffs worked these excessive hours under the Florida and Alabama summer

heat, with little or no access to shade and little or no breaks.

        49.     Defendant Barajas failed to provide sufficient potable drinking water in the fields

in which Plaintiffs worked, as required by 29 C.F.R. §1928.110.

        50.     Defendant Barajas failed to maintain payroll records accurately recording the

compensable hours worked by Plaintiffs. Defendant Barajas chronically underreported the

number of hours worked by Plaintiffs. The hours and earning statements Defendant Barajas



                                                 - 12 -
      Case 5:19-cv-00464-RH-MJF Document 1 Filed 11/12/19 Page 13 of 23



provided to Plaintiffs were based on the same inaccurate data as contained in the payroll records,

and similarly underreported the number of hours worked.

       51.     Plaintiffs’ individual weekly earnings frequently totaled less than the applicable

adverse effect wage rate (AEWR). At times, these earnings were less than the amount due under

the minimum hourly wage provisions of the FLSA, 29 U.S.C. §206(a). On such occasions,

Defendant Barajas was required to supplement Plaintiffs’ individual piece-rate earnings so that

they at least equaled the AEWR. 20 C.F.R. §655.122(l)(2).

       52.     Defendant failed to supplement Plaintiffs’ individual earnings to ensure that that

these weekly earnings equaled or exceeded the AEWR, as required by the contract and 20 C.F.R.

§655.122(l)(2). As a result, Plaintiffs were paid wages less than the applicable AEWR and, on

occasion, the FLSA minimum wage for their work.

       53.     When Plaintiffs or other workers complained about their unlawfully low wages,

Defendant Barajas told them that the pay would improve if they just waited longer and worked

harder. However, the pay did not improve, and Defendant Barajas never fully compensated

Plaintiffs for the work they completed.

       54.     When workers complained about the low wages or other injustices of the job,

Defendant Barajas told workers that if they left, he would report them to governmental

authorities and prevent them from obtaining work visas in the future. Thus, workers were left

only with the options of withstanding the unlawful working conditions or risking loss of all

future opportunities to be lawfully employed in the U.S.

       55.     On or about June 22, 2018, outreach staff from Southern Migrant Legal Services

(SMLS) visited Defendant Barajas’s crew. SMLS provides free legal assistance to eligible

agricultural workers. During this visit, in addition to speaking with some members of the crew,



                                              - 13 -
       Case 5:19-cv-00464-RH-MJF Document 1 Filed 11/12/19 Page 14 of 23



SMLS staff members spoke directly with Defendant Barajas.

       56.     After Defendant Barajas became aware of SMLS’s visit with his crewmembers,

Pablo Cordero, who recruited Plaintiffs in Mexico and served as Defendant Barajas’s foreman

during the 2018 vegetable season, canvassed the workers to determine which individuals had

contacted SMLS to ask its staff to visit the crew.

       57.     The evening of SMLS’s visit, after Pablo Cordero questioned the workers,

Defendant Barajas and Pablo Cordero chastised the workers and again demanded to know who

had contacted SMLS, and what they told SMLS. Mr. Cordero indicated that, by making a

complaint, the workers would cause many problems for Defendant Barajas, and the workers

would lose their jobs. He warned the workers against voicing their complaints to SMLS or other

outsiders and said that Defendant Barajas had ways of finding out who complained, and that

there would be consequences for those who complained. Cordero and Defendant Barajas stated

that Defendant Barajas had brought them to the United States, thus they were beholden to him.

       58.     Plaintiffs Perez Ovando, Gomez Lopez, and Angeles Gonzalez understood from

the statements made by Mr. Cordero and Defendant Barajas that if they did not acquiesce to the

unlawful working conditions, including the illegally low wages, or if they complained about the

working conditions, they would suffer consequences, including that Defendant Barajas would

follow through on his threats to prevent them from obtaining future work visas in the U.S.

       59.     As the 2018 vegetable season continued, wages did not improve as Defendant

Barajas had promised. If anything, the wage shortages became more pronounced.

       60.     As the 2018 vegetable season progressed, Defendant Barajas continued to

threaten Plaintiffs and other workers.

       61.     Defendant Barajas often told the workers that he had eyes and ears everywhere,



                                               - 14 -
          Case 5:19-cv-00464-RH-MJF Document 1 Filed 11/12/19 Page 15 of 23



and that he was actively watching them and had ways of knowing what was going on, even when

he was not around. Defendant Barajas’s supervisors also regularly took pictures and videos of

the workers without their permission.

          62.    Because Defendant Barajas and his supervisors resided at the same motel as the

Plaintiffs and the other crewmembers, Plaintiffs felt that they were being monitored at all times.

Plaintiffs also believed that Defendant Barajas could get and did obtain access to workers’

private rooms.

          63.    Defendant Barajas frequently threatened the crewmembers that, because he was

the one who brought them to the United States, he had the power to and would report them to

U.S. governmental and other immigration authorities if they left their jobs, in order to have them

deported and to have them blacklisted from obtaining work visas and returning to the U.S. in the

future.

          64.    Defendant Barajas threatened Plaintiff Gomez Lopez directly, telling her that he

was going to take it upon himself to make sure she could never return to the United States again.

          65.    Plaintiffs knew that Defendant Barajas was not fulfilling his promises to them

under the terms of their H-2A contracts, and they wanted to leave the employment. However,

they remained and continued to work for Defendant Barajas because of the debts they had

incurred to obtain the job with Defendant Barajas and which they had not been able to repay due

to the unlawfully law wages and, in the case of Plaintiffs Gomez Lopez, Perez Ovando, and

Angeles Gonzalez, they feared that he would follow through on his threats to report them to

authorities and have them barred from obtaining future employment in the United States.

          66.    Plaintiffs Perez Ovando and Angeles Gonzalez wanted to quit and attempted to

leave their jobs on or around September 22, 2018, but Defendant Barajas ultimately rejected their



                                                - 15 -
       Case 5:19-cv-00464-RH-MJF Document 1 Filed 11/12/19 Page 16 of 23



resignation and threatened them that if they left, they would have problems obtaining a visa in

the future.

        67.    Plaintiff Perez Ovando surreptitiously attempted to communicate with one of the

owners of Double D Farms to report the unlawfully low wages and to ask for help.

        68.    Plaintiff Perez Ovando was unlawfully fired on October 18, 2018, about one week

before the work ended, because she voiced complaints about unlawful working conditions.

        69.    Defendant Barajas was upset that Plaintiff Perez Ovando had complained to

Double D Farms about the unlawful pay and confronted her about her communication with the

owner of Double D Farms. Defendant also suspected Plaintiff Perez Ovando was communicating

with SMLS about bringing claims against him.

        70.    Plaintiff Angeles Gonzalez’s employment with Defendant Barajas ended on or

around October 20, 2018, when Defendant Barajas told her that he would finally give her what

she wanted, her freedom.

        71.    Plaintiffs Gomez Lopez and Santiago Garcia were employed by Defendant

Barajas until the work was completed on or around October 24, 2018.

                                    CLAIMS FOR RELIEF

                                FIRST CLAIM FOR RELIEF
                           FAIR LABOR STANDARDS ACT (FLSA)

                        All Plaintiffs Against Defendant Rafael Barajas

        72.    Plaintiffs assert this claim for damages against Defendant Rafael Barajas pursuant

to the FLSA, 29 U.S.C. §§ 201 et seq.

        73.    In 2018, Defendant was Plaintiffs’ employer within the meaning of the FLSA, 29

U.S.C. § 203(d).

        74.    While working for the Defendant in 2018, Plaintiffs were employed by Defendant

                                              - 16 -
       Case 5:19-cv-00464-RH-MJF Document 1 Filed 11/12/19 Page 17 of 23



within the meaning of the FLSA, 29 U.S.C. § 203(g).

        75.     At all times relevant to this action, Plaintiffs were “employee[s]” of Defendant

within the meaning of the FLSA, 29 U.S.C. § 203(e).

        76.      Defendant violated 29 U.S.C. § 206 by failing to pay Plaintiffs the applicable

minimum wage of $7.25 per hour for every compensable hour of labor Plaintiffs performed in

their respective first workweeks.

        77.      The violations of the FLSA minimum wage requirements set forth in the

preceding paragraph resulted in part from Defendant’s unlawful de facto deductions from

Plaintiffs’ first workweek wages arising out of Defendant’s failure to sufficiently reimburse

Plaintiffs for their pre-employment expenses described in Paragraphs 28, 29, and 31.

        78.      The violations of the FLSA set out in this count resulted in part from Defendant’s

withholding from Plaintiffs’ wages of sums for meals that exceeded the actual cost of furnishing

these facilities.

        79.      The violations of the minimum wage provisions of the FLSA as set out in this

count resulted in part from Defendant’s failure to credit Plaintiffs with all compensable hours

worked.

        80.     As a consequence of Defendant’s violation of the FLSA, Plaintiffs are entitled to

recover the following damages, including:

                 a. reimbursement of Plaintiffs’ unpaid minimum wages, except as to Plaintiff

                    Gomez Lopez;

                 b. liquidated damages equal to the amount of unpaid minimum wages; and

                 c. costs of suit and reasonable attorney’s fees pursuant to 29 U.S.C. § 216(b).

                                 SECOND CLAIM FOR RELIEF
                                   BREACH OF CONTRACT

                                                - 17 -
       Case 5:19-cv-00464-RH-MJF Document 1 Filed 11/12/19 Page 18 of 23




                        All Plaintiffs Against Defendant Rafael Barajas

       81.     In 2018, Defendant was Plaintiffs’ “employer” within the meaning of the H-2A

regulations, 20 C.F.R. § 655.103(b).

       82.     At all times relevant to this action, Plaintiffs were “employee[s]” and “H-2A

worker[s]” of Defendant within the meaning of 20 C.F.R. § 655.103(b).

       83.     The Clearance Order, attached as Exhibit A, together with the minimum terms

specified in 20 C.F.R. § 655.122 and 20 C.F.R. § 655.135, constituted a valid employment

contract containing all material terms of Plaintiffs’ employment for Defendant.

       84.     Plaintiffs performed all material contractual obligations of employment that they

were called upon to perform under the terms of their employment contracts. Defendant breached

the Plaintiffs’ work contracts by:

               a. failing to contractually forbid Pablo Cordero from seeking or receiving

                   compensation from prospective employees;

               b. seeking and receiving payments from Plaintiffs Gomez Lopez and Santiago

                   Garcia for recruitment costs;

               c. failing to reimburse Plaintiffs’ pre-employment expenses as described in

                   Paragraphs 28, 29, and 31 within the first week of employment;

               d. failing to pay Plaintiffs at least equal to the applicable AEWR for all

                   compensable hours worked;

               e. failing to comply with Federal and State minimum wage laws and health and

                   safety laws relating to provision of drinking water at the jobsite. 20 C.F.R. §

                   655.135(e) and 20 C.F.R. §501(c)(3)(iii);

               f. failing to maintain accurate payroll records in compliance with 20 C.F.R. §

                                               - 18 -
      Case 5:19-cv-00464-RH-MJF Document 1 Filed 11/12/19 Page 19 of 23



                  655.122(j);

               g. failing to provide paystubs in compliance with 20 C.F.R. § 655.122(k);

               h. failing to provide Plaintiffs with three meals per day during the first part of the

                  employment contract, as required by 20 C.F.R. §655.122(g); and

               i. failing to reimburse Plaintiffs at the 50%-point of the contract’s term for any

                  reasonable inbound travel and subsistence expenses not previously reimbursed

                  for traveling from their homes in Mexico to Defendant’s worksite.

       85.     Defendant failed to perform his obligations under the employment contract with

each Plaintiff and materially breached his contractual obligations owed to each Plaintiff during

the course of the 2018 season.

       86.     Defendant’s breaches caused Plaintiffs substantial injuries, including pecuniary

harm, mental anguish, and emotional distress.

       87.     Plaintiffs seek all appropriate relief, including but not limited to compensation for

all moneys paid in order to come to the United States to work for Defendant and for wages owed.

                       THIRD CLAIM FOR RELIEF
   THE TRAFFICKING VICTIMS PROTECTION REAUTHORIZATION ACT (TVPRA)
                       Forced Labor (18 U.S.C. § 1589)

    Plaintiffs Maritza Perez Ovando, Berenice Angeles Gonzalez, and Silvia Gomez Lopez
                              Against Defendant Rafael Barajas

       88.     Plaintiffs Perez Ovando, Angeles Gonzalez, and Gomez Lopez bring this claim

against Defendant Barajas.

       89.     Plaintiffs Perez Ovando, Angeles Gonzalez, and Gomez Lopez are authorized to

bring these civil claims against Defendant Barajas pursuant to the civil remedies provision of the

TVPRA, 18 U.S.C. § 1595.

       90.     Defendant Barajas attempted to and did subject Plaintiffs Perez Ovando, Angeles

                                                - 19 -
       Case 5:19-cv-00464-RH-MJF Document 1 Filed 11/12/19 Page 20 of 23



Gonzalez, and Gomez Lopez to forced labor in violation of 18 U.S.C. § 1589.

        91.     Defendant Barajas knowingly attempted to and did threaten Plaintiffs Perez

Ovando, Angeles Gonzalez, and Gomez Lopez with serious harm in order to obtain the labor and

services of these Plaintiffs, in violation of 18 U.S.C. § 1589(a)(2).

        92.     Defendant Barajas knowingly attempted to and did obtain the labor and services

of Plaintiffs Perez Ovando, Angeles Gonzalez, and Gomez Lopez using a scheme, plan, or

pattern that, in the totality of the circumstances, was intended to and did coerce Plaintiffs to

believe that they would suffer serious harm if they were to leave the employ of Defendant, in

violation of 18 U.S.C. § 1589(a)(4).

        93.     Defendant Barajas’s scheme to use threats of immigration consequences and

financial harm was designed to convince Plaintiffs Perez Ovando, Angeles Gonzalez, and Gomez

Lopez that they would suffer serious harm if they were to leave Defendant’s employ and to

falsely imprison them at the farm.

        94.     Defendant Barajas threatened Plaintiffs Perez Ovando, Angeles Gonzalez, and

Gomez Lopez with being prohibited from returning to the United States on work visas in the

future and threatened to contact immigration authorities, in a manner that constitutes an abuse of

the legal process under 18 U.S.C. § 1589(a)(3).

        95.     As a proximate result of Defendant’s conduct, Plaintiffs Perez Ovando, Angeles

Gonzalez, and Gomez Lopez have suffered emotional injuries and other damages.

        96.     Under the TVPRA, Plaintiffs Perez Ovando, Angeles Gonzalez, and Gomez

Lopez are entitled to recover compensatory and punitive damages in an amount to be proven at

trial, including:

                a. damages for reimbursement of Plaintiffs’ inbound travel and other work-



                                                - 20 -
       Case 5:19-cv-00464-RH-MJF Document 1 Filed 11/12/19 Page 21 of 23



                   related expenses;

               b. damages for wages owed;

               c. damages for emotional pain and suffering, including nervousness, grief,

                   worry, mortification, shock, humiliation, indignity, embarrassment, panic,

                   apprehension, or ordeal experienced;

               d. punitive damages; and

               e. attorney’s and expert fees, and costs as authorized by 18 U.S.C. § 1595.

                       FOURTH CLAIM FOR RELIEF
    THE TRAFFICKING VICTIMS PROTECTION REAUTHORIZATION ACT (TVPRA)
                         Trafficking (18 U.S.C. § 1590)

    Plaintiffs Maritza Perez Ovando, Berenice Angeles Gonzalez, and Silvia Gomez Lopez
                              Against Defendant Rafael Barajas

       97.     Plaintiffs Perez Ovando, Angeles Gonzalez, and Gomez Lopez bring this claim

against Defendant Barajas.

       98.     Plaintiffs Perez Ovando, Angeles Gonzalez, and Gomez Lopez are authorized to

bring these civil claims against Defendant Barajas pursuant to the civil remedies provision of the

TVPRA, 18 U.S.C. § 1595.

       99.     18 U.S.C. § 1590 provides that “[w]hoever knowingly recruits, harbors,

transports, provides, or obtains by any means, any person for labor or services in violation of this

chapter,” including the laws prohibiting forced labor, has engaged in unlawful behavior under

the TVPRA.

       100.    Defendant Barajas knowingly recruited, transported, provided, and obtained

Plaintiffs for labor and services in violation of the laws prohibiting forced labor, as described in

Plaintiffs’ Third Cause of Action.

       101.    As a proximate result of Defendant’s conduct, Plaintiffs Perez Ovando, Angeles

                                                - 21 -
       Case 5:19-cv-00464-RH-MJF Document 1 Filed 11/12/19 Page 22 of 23



Gonzalez, and Gomez Lopez have suffered emotional injuries and other damages.

        102.    Under the TVPRA, Plaintiffs Perez Ovando, Angeles Gonzalez, and Gomez

Lopez are entitled to recover compensatory and punitive damages in an amount to be proven at

trial, including:

                a. damages for reimbursement of Plaintiffs’ inbound travel and other work-

                    related expenses;

                b. damages for wages owed;

                c. damages for emotional pain and suffering, including nervousness, grief,

                    worry, mortification, shock, humiliation, indignity, embarrassment, panic,

                    apprehension, or ordeal experienced;

                d. punitive damages; and

                e. attorney’s and expert fees, and costs as authorized by 18 U.S.C. § 1595.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs pray that this Court enter an order:

        (a)     Declaring that Defendant, by the acts and omissions described above, violated

Plaintiffs’ rights under the minimum wage provisions of the FLSA at 29 U.S.C. § 206(a) as set

forth in the First Cause of Action;

        (b)     Granting judgment in favor of Plaintiffs on their FLSA minimum wage claim as

set forth in the First Cause of Action and awarding them their unpaid minimum wages, an equal

amount in liquidated damages, costs of court, and attorney’s fees;

        (c)     Granting judgment in favor of Plaintiffs on their contract claim as set forth in their

Third Cause of Action and awarding them damages for Defendant’s contractual breaches;

        (d)     Declaring that Defendant, by the acts and omissions described above, violated the



                                                - 22 -
      Case 5:19-cv-00464-RH-MJF Document 1 Filed 11/12/19 Page 23 of 23



rights of Plaintiffs Perez Ovando, Angeles Gonzalez, and Gomez Lopez under the forced labor

provision of the TVPRA at 18 U.S.C. § 1589 as set forth in the Third Cause of Action;

       (e)    Granting judgment in favor of Plaintiffs Perez Ovando, Angeles Gonzalez, and

Gomez Lopez on their TVPRA forced labor claim as set forth in the Third Cause of Action and

awarding them damages, including compensatory and punitive damages, and attorney’s fees;

       (f)    Declaring that Defendant, by the acts and omissions described above, violated the

rights of Plaintiffs Perez Ovando, Angeles Gonzalez, and Gomez Lopez under the trafficking

provision of the TVPRA at 18 U.S.C. § 1590 as set forth in the Fourth Cause of Action;

       (g)    Granting judgment in favor of Plaintiffs Perez Ovando, Angeles Gonzalez, and

Gomez Lopez on their TVPRA trafficking claim as set forth in the Fourth Cause of Action and

awarding them damages, including compensatory and punitive damages, and attorney’s fees;

       (h)    Awarding Plaintiffs pre- and post-judgment interest, as allowed by law;

       (i)    Awarding Plaintiffs their costs; and

       (j)    Granting such other relief as this Court deems just and appropriate.

                                            Respectfully submitted,

                                            /s/ Gregory S. Schell
                                            Gregory S. Schell
                                            Florida Bar Number 287199
                                            SOUTHERN MIGRANT LEGAL SERVICES
                                            A Project of Texas RioGrande Legal Aid, Inc.
                                            311 Plus Park Blvd., Ste. 135
                                            Nashville, TN 37217
                                            Telephone: (615) 538-0725
                                            Facsimile: (615) 366-3349
                                            gschell@trla.org


                                            ATTORNEY FOR PLAINTIFFS




                                             - 23 -
